UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6227



QUINTON LEE COOK,

                                             Plaintiff - Appellant,

          versus

MR. VAUGHN; W. PERKINS,

                                            Defendants - Appellees.



                             No. 96-6239



QUINTON LEE COOK,

                                             Plaintiff - Appellant,

          versus

MR. THORNBURG; B. T. KORNEGAY,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge; W. Earl Britt, District Judge. (CA-96-7-5-BR, CA-96-6-5-F)

Submitted:   June 20, 1996                  Decided:   June 25, 1996
Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Quinton Lee Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Cook v. Vaughn, No. CA-96-7-5-BR; Cook v. Thornburg,
No. CA-96-6-5-F (Jan. 30, 1996; Jan. 31, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2